CAMPBELL, Judge.
Appellant challenges his resentencing following this court’s mandate. Of the fourteen issues raised, only issue thirteen, regarding credit for time served, has merit. The state concedes that the 723 days’ credit appellant received cannot be accurate since the record indicates that appellant spent 792 days in the Pinellas County Jail.
We therefore affirm appellant’s judgment and sentence, but remand once again to the trial court for a determination of the correct amount of credit to be awarded.
PARKER, C.J., and THREADGILL, J., concur.